Exhibit 10.8

EXECUTION VERSION

SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of January 30, 2012 made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of Wilmington Trust, National
Association, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, all capitalized terms used
herein and defined in the Loan Agreement (as defined below) shall be used herein
as therein defined.

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and the Administrative Agent have entered into a Second Lien Loan
Agreement, dated as of January 30, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Loan Agreement”), providing for the making
and continuation of Loans to the Borrower, as contemplated therein (the Lenders,
the Administrative Agent and the Collateral Agent are herein called the “Secured
Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, it is a condition precedent to the making and continuation of Loans to
the Borrower under the Loan Agreement that each Guarantor shall have executed
and delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence and
continuation of Loans by the Borrower under the Loan Agreement and, accordingly,
desires to execute this Guaranty in order to satisfy the condition described in
the preceding paragraph and to induce the Lenders to make (or be deemed to have
made) and continue Loans to the Borrower.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. Guaranty. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety to
the Secured Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise), subject to any applicable grace periods set forth in the Credit
Documents, of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Loan Agreement,



--------------------------------------------------------------------------------

and (y) all other obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Creditors under each Credit Document to which the Borrower is a party
(including, without limitation, indemnities, Fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the Loan Agreement, whether or not such interest is an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Credit Document and the
due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause being herein collectively called the “Guaranteed
Obligations”).

(b) Each Guarantor understands, agrees and confirms that the Secured Creditors
may enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or the
Borrower, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.

Additionally, each Guarantor, jointly and severally, unconditionally, absolutely
and irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower upon the occurrence in respect of
the Borrower of any of the events specified in Section 11.05 of the Loan
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

2. Liability of Guarantors Absolute. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (a) any direction as to application of payment by
the Borrower or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor or of any other party as to the
Guaranteed Obligations, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by the Borrower, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Secured Creditors as contemplated in Section 5
hereof or (h) any invalidity, rescission, irregularity or unenforceability of
all or any part of the Guaranteed Obligations or of any security therefor.



--------------------------------------------------------------------------------

3. Obligations of Guarantors Independent. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
the Borrower and whether or not any other Guarantor or the Borrower be joined in
any such action or actions. Each Guarantor waives (to the fullest extent
permitted by applicable law) the benefits of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to each
Guarantor.

4. Waivers by Guarantors. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor or the Borrower) and each Guarantor further hereby waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; (ii) proceed against or exhaust
any security held from the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; or (iii) pursue any other remedy
in the Secured Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guarantor, any other guarantor of the Guaranteed Obligations
or any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower, other than payment in full in cash of the Guaranteed Obligations.
The Secured Creditors may, at their election and in accordance with the
applicable Intercreditor Agreement, foreclose on any collateral serving as
security held by the Administrative Agent, the Collateral Agent or the other
Secured Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Creditors may have against the Borrower or any other party or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash. Each Guarantor waives any defense arising out of any such
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against the Borrower, any
other guarantor of the Guaranteed Obligations or any other party or any
security.



--------------------------------------------------------------------------------

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s, and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from the Borrower and each other Guarantor on an
ongoing basis information relating thereto and the Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility for keeping, and to keep, so informed
for so long as this Guaranty is in effect. Each Guarantor acknowledges and
agrees that (x) the Secured Creditors shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition, assets or affairs of the
Borrower or any other Guarantor that might become known to any Secured Creditor
at any time, whether or not such Secured Creditor knows or believes or has
reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or the obligation of such Guarantor hereunder or (b) to
pursue any other remedy that such Guarantor may or may not be able to pursue
itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. Rights Of Secured Creditors. Subject to Sections 4 and 13 hereof, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and



--------------------------------------------------------------------------------

in any order any property or other collateral by whomsoever at any time pledged
or mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party, any Subsidiary thereof, any other guarantor of the Borrower
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Secured Creditors regardless of what
liabilities of the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

6. Continuing Guaranty. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have



--------------------------------------------------------------------------------

been created in reliance hereon. No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Creditor to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Creditor to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. Subordination of Indebtedness held by Guarantors. Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of the Borrower to the Secured Creditors; and such indebtedness of
the Borrower to any Guarantor, if the Administrative Agent or the Collateral
Agent, after an Event of Default has occurred and is continuing, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Creditors and be paid over to the Secured Creditors on account of the
indebtedness of the Borrower to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of the Borrower to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to such Guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Creditors and shall forthwith be paid to the Secured Creditors to be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.

8. Guaranty Enforceable by Administrative Agent or Collateral Agent.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders, and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Guaranty and the Security Documents. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such



--------------------------------------------------------------------------------

partner, member or stockholder is also a Guarantor hereunder). It is understood
and agreed that the agreement in this Section 8 is among and solely for the
benefit of the Secured Creditors and that, if the Required Lenders agree
(without requiring the consent of any Guarantor), this Guaranty may be directly
enforced by any Secured Creditor.

9. Representations, Warranties and Covenants of Guarantors. In order to induce
the Lenders to make (or be deemed to have made) loans to the Borrower pursuant
to the Loan Agreement, each Guarantor (or, in the case of clause (i) below, each
Guarantor that is a Pulitzer Entity) represents, warrants and covenants that:

(a) such Guarantor (i) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification,
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(b) such Guarantor has the Company power and authority to execute, deliver and
perform the terms and provisions of this Guaranty and each other Credit Document
to which it is a party and has taken all necessary Company action to authorize
the execution, delivery and performance by it of this Guaranty and each such
other Credit Document;

(c) such Guarantor has duly executed and delivered this Guaranty and each other
Credit Document to which it is a party, and this Guaranty and each such other
Credit Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except to the extent that
the enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(d) neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Guarantor or any of its Subsidiaries pursuant to the terms of any
material indenture, mortgage, deed of trust, loan agreement, credit agreement,
notes agreement, guaranty agreement, or any other material agreement, contract
or instrument to which such Guarantor or any of its Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it may be
subject or (iii) violate any provision of the certificate or articles of
incorporation, by-laws, partnership agreement or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Guarantor or any of its Subsidiaries;



--------------------------------------------------------------------------------

(e) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or any
other Credit Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other Credit
Document to which such Guarantor is a party;

(f) there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(g) until such time as no Note remains outstanding and all Guaranteed
Obligations have been paid in full (other than indemnities described in
Section 13.01 of the Loan Agreement and analogous provisions in the Pledge
Agreement or the Security Agreement which are not then due and payable), such
Guarantor will comply, and will cause each of its Subsidiaries to comply, with
all of the applicable provisions, covenants and agreements contained in
Sections 9 and 10 of the Loan Agreement, and will take, or will refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Sections 9 and 10 of the Loan Agreement, and so that no Default or Event of
Default, is caused by the actions of such Guarantor or any of its Subsidiaries;

(h) an executed (or conformed) copy of each of the Credit Documents has been
made available to a senior officer and an authorized officer of each Guarantor
and each such officer is familiar with the contents thereof; and

(i) on the date hereof, all representations and warranties of the Pulitzer
Entities contained in the Pulitzer Debt Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to the transactions contemplated to occur on the Effective Date and the
application of the proceeds of the Loans (unless stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date), and all such
representations and warranties are hereby made to and in favor of the Secured
Creditors as if the same were set out herein in full, mutatis mutandis.

10. Expenses. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor).



--------------------------------------------------------------------------------

11. Benefit and binding effect. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.

12. Amendments; Waivers. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or such
other Lenders (or number or percentage thereof) as shall be necessary under
Section 13.12(a) of the Loan Agreement) at all times prior to the time at which
all Guaranteed Obligations have been paid in full.

13. Set off. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Secured
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 13 are subject to
the sharing provisions set forth in Section 13.06 of the Loan Agreement.

14. Notice. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party (i) in the case of any Secured Creditor, as provided in
the Loan Agreement, and (ii) in the case of any Guarantor, at its address set
forth opposite its signature below.

15. Reinstatement. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower), then
and in such event each Guarantor agrees that any such judgment, decree, order,



--------------------------------------------------------------------------------

settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any note or any other instrument
evidencing any liability of the Borrower and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with respect
to this Guaranty or any other Credit Document to which any Guarantor is a party
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
County of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the personal jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack personal jurisdiction over such Guarantor, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Guaranty or any
other Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts, that any such court lacks personal jurisdiction over such
Guarantor. Each Guarantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
each Guarantor at its address set forth opposite its signature below, such
service to become effective 30 days after such mailing. Each Guarantor hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document to which such Guarantor
is a party that such service of process was in any way invalid or ineffective.
Nothing herein shall affect the right of any of the Secured Creditors to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against each Guarantor in any other jurisdiction.

(b) Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(C) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.



--------------------------------------------------------------------------------

17. Release of Guarantors. (a) In the event that all of the Equity Interests of
one or more Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 of the Loan Agreement (or such
sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or such other Lenders (or number or percentage thereof) as
shall be necessary under Section 13.12(a) of the Loan Agreement) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the Loan Agreement, to the extent applicable, such Guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Subsidiary thereof),
be released from this Guaranty automatically and without further action and this
Guaranty shall, as to each Guarantor, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the Equity Interests of any Guarantor shall
be deemed to be a sale of such Guarantor for the purposes of this
Section 17(a)).

(b) Upon the payment in full of all Guaranteed Obligations and the termination
of the Loan Agreement, the Guarantors shall be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
Guarantor, terminate, and have no further force or effect.

18. Contribution. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 18 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations. As used in this
Section 18: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each



--------------------------------------------------------------------------------

Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty on such date). Notwithstanding anything
to the contrary contained above, any Guarantor that is released from this
Guaranty pursuant to Section 17 hereof shall thereafter have no contribution
obligations, or rights, pursuant to this Section 18, and at the time of any such
release, if the released Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, same shall be deemed reduced to $0, and the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 18, each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Guaranteed Obligations have been irrevocably paid in full in cash. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.

19. Limitation on Guaranteed Obligations. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any similar federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

20. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

21. Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 5.03 and 5.04 of the Loan Agreement.

22. Additional Guarantors. It is understood and agreed that any Subsidiary of
the Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Loan Agreement shall become a Guarantor
hereunder by (x) executing and



--------------------------------------------------------------------------------

delivering a counterpart hereof to the Administrative Agent or executing a
joinder agreement and delivering same to the Administrative Agent, in each case
as may be requested by (and in form and substance satisfactory to) the
Administrative Agent and (y) taking all actions as specified in this Guaranty as
would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents required above to be delivered to the
Administrative Agent with all documents and actions required to be taken above
to be taken to the reasonable satisfaction of the Administrative Agent.

23. Headings descriptive. The headings of the several sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be
executed and delivered as of the date first above written.

Address:

 

ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing Member   By:   /s/
Carl G. Schmidt   Name:     Carl G. Schmidt   Title:     Treasurer Address for
Notices:

St. Louis Post-Dispatch LLC

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 

PULITZER INC. By:   /s/ Carl G. Schmidt Name:     Carl G. Schmidt Title:  
  Treasurer

 

Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 

ACCUDATA, INC. FLAGSTAFF PUBLISHING CO. HANFORD SENTINEL INC. INN PARTNERS, L.C.
JOURNAL-STAR PRINTING CO. K. FALLS BASIN PUBLISHING, INC. KAUAI PUBLISHING CO.
LEE CONSOLIDATED HOLDINGS CO. LEE PROCUREMENT SOLUTIONS CO. LEE PUBLICATIONS,
INC. NAPA VALLEY PUBLISHING CO. NIPC, INC. NORTHERN LAKES PUBLISHING CO.
PANTAGRAPH PUBLISHING CO. PULITZER MISSOURI NEWSPAPERS, INC. PULITZER
NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC. PULITZER UTAH NEWSPAPERS, INC.
SANTA MARIA TIMES, INC. SIOUX CITY NEWSPAPERS, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY YNEZ CORPORATION

 

By:     /s/ C. D. Waterman III Name:     C. D. Waterman III Title:     Secretary

 

Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 

FAIRGROVE LLC By:  

ST. LOUIS POST-DISPATCH LLC,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary
NVPC LLC By:  

NAPA VALLEY PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary
Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:   PULITZER INC., Managing Member   By:   /s/ C. D. Waterman III   Name:   C.
D. Waterman III   Title:   Secretary

HOMECHOICE, LLC

SHTP LLC

By:  

PULITZER NEWSPAPERS, INC.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

 

SOPC LLC By:   SOUTHWESTERN OREGON PUBLISHING CO., Managing Member   By:   /s/
C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary NLPC LLC
By:  

NORTHERN LAKES PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary
HSTAR LLC By:  

PANTAGRAPH PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:   C. D. Waterman III   Title:   Secretary

Address for Notices:

c/o Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer

and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: dwaterman@l-wlaw.com

With copy to:       Lane & Waterman LLP   220 N. Main St., Suite 600  
Davenport, IA 52801   Attention: C. D. Waterman III   Telephone: 563-333-6608  
Facsimile: 563-324-1616   Email: dwaterman@l-wlaw.com

[Signature page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

Accepted and Agreed to:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:   /s/ Joshua G. James  

Name: Joshua G. James

Title:   Banking Officer

[Signature page to Subsidiary Guaranty]